Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/31/22. Claims 1-20 are pending in this application.
Claim Rejections Under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "asysmetrical" in the body of the claims.  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical error. However, in the event that applicant wishes to recite “asymmetrical about a vertical axis of symmetry”, this office action notes that this is a contradiction in terms. An asymmetrical element, by definition, does not have an axis of symmetry. Appropriate correction is required.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10, 12, 13 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over 
Karda (US 20210143284 A1) and further in view of Peng (US 20160086970 A1).
Regarding claim 1, Figs. 1b and 1c of Karda discloses A Field Effect Transistor (FET) with a substrate (102) with a horizontal substrate surface; a semiconductor source (104, see para [0023] disclosing semiconductor) on the horizontal surface  102, a drain (118); 
a channel with at top, bottom, first side and second side, two channel ends, source side in contact with the source (112/106), a channel drain side in contact with the drain (106/104), a first channel side (left), a second channel side (right), two channel ends (ends of 106/112), the channel is vertical and perpendicular to the substrate surface (see fig 3f-e)
a first gate stack (110) interfacing with the first channel side (left); a second gate stack (other side of 110) interfacing with the second channel side (right); and a single external gate connection (see para [0026]-[0027] disclosing a single electrical gate), wherein a gate bias on the single external gate connection biases the first channel side (see para [0032] disclosing gate bias) in accumulation and biases the second channel side (see fig 1b disclosing 106 being u-shaped and having two sides and para [0032] setting gate bias) in inversion (see para. [0028]) and wherein one of the channel ends (ends of 106/112) is not interfacing with the first gate stack and second gate stack and is a floating body region forming a capacitance (see fig 1 disclosing floating gate 110, having built-in capacitance). 
Peng further discloses wherein the channel, the first gate stack, and the second gate stack are asysmetrical about a vertical axis of symmetry (see Peng at 4 b disclosing charge trap structures as a part of the channel.) Karda and Peng are in the same or similar fields of endeavor. It would have been obvious to combine Karda and Peng. Karda and Peng may be combined by forming the channel of Karda with a charge trap structure, as taught in Peng. One having ordinary skill in the art would be motivated to combine Karda with Peng in order to neutralize stored electrons in the channel, see para [0026].
Regarding claim 4, Karda and Peng disclose the VFET, as in Claim 3, where the channel first side is made of silicon (si, see para [0033]) and the channel second side is made of silicon-germanium (SiGe, see para [0018]).
Regarding claim 10, Karda and Peng disclose a one transistor dynamic random access memory (1T DRAM) comprising: a Vertical Field Effect Transistor (VFET, see fig 1a) comprising: a substrate with a horizontal substrate surface 102; a source disposed on the horizontal substrate surface (104, see para [0023] disclosing semiconductor); a drain 118; a channel with two channel ends (112/106 ends), a first channel side (left), a second channel side (right), a channel top (top), and a channel bottom, the channel top connected to the drain 118 connected to 106/112, the channel bottom connected to the source (see 104), and the channel being vertical and perpendicular to the substrate surface (see 112/106 perpendicular to 102); a first gate stack interfacing with the first channel side (left 110); a second gate stack interfacing with the second channel side (right 110); a single external gate connection electrically connecting the first gate stack and the second gate stack; (see para [0026]-[0027] disclosing a single electrical gate) and a floating-body region at one of the channel ends (see 110 is floating), the floating-body region being a capacitance for the 1T DRAM, wherein a gate bias on the single external gate connection biases the first channel side in accumulation and biases the second channel side in inversion (see fig 1 disclosing floating gate 110 having built-in capacitance).
Regarding claim 12, Karda disclose the 1T DRAM, in Claim 10, where the single external gate connection is connected to a bit line in a memory circuit (see para [0019] disclosing connected to bitline memory cell).
Regarding claim 13, Karda and Peng disclose the 1T DRAM, as in Claim 10, a charge stored on the capacitance represents a first memory state and no charge on the capacitor represents a second memory state (see paras [0021]-[0022] disclosing memory states).
Regarding claim 19, Karda and Peng disclose a method of making a Vertical Field Effect Transistor (VFET) comprising the steps of: creating a semiconductor structure with a source, a drain, and a vertical channel (see fig 1a), the vertical channel having two channel ends, a channel top connected to the drain, and a channel bottom connected to the source (see channel 106/112); optionally making the vertical channel asymmetric by forming the first channel side with a first material and forming the second channel side with a second material (see 112/106 asymmetrical, u shaped), where the first and second material are different (see  two layers); forming a first gate stack interfacing with the first channel side (left 110); forming a second gate stack interfacing with the second channel side (right 110); forming a capacitance at a floating body region at one of the channel ends (floating gate 110 inherently has capacitance); and making a single external gate connection to the first gate stack and the second gate stack (see para [0026]-[0027] disclosing a single electrical gate).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 6 are rejected under 35 U.S.C. §103 as being unpatentable over Karda and Peng as applied to claim 1 and further in view of Morris (US 20190371802 A1).
Regarding claim 2, Karda and Peng disclose the VFET, as in Claim 1, and Morris further discloses where a VFET voltage threshold difference changes more than 500 millivolts when the gate bias changes from having a bias to having no bias (see par [0074] disclosing 600mV). 
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda, Peng with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim 3, Karda and Peng disclose the VFET, as in Claim 1, Morris further discloses where the channel first side and the channel second side are made of different materials, the channel first side having a first work function and the channel second side having a second work function (see paras [0056] and [0057] disclosing metal and dielectric materials).
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda, Peng with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim 5, Karda disclose the VFET, as in Claim 1, where the first gate stack is made of a first high-k dielectric layer and a first gate metal layer and the second gate stack is made of a second high-k dielectric layer and a second gate metal layer and the first gate metal layer and the second gate metal layer are electrically connected to the single external gate connection function (see paras [0056] and [0057] disclosing metal and dielectric materials).
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim 6, Karda, Peng and Morris disclose the VFET, as in Claim 5, where first gate metal layer and the second gate metal layer are made of the same material and the channel first side and the channel second side are made of different materials, the channel first side having a first work function and the channel second side having a second work function (see paras [0056] and [0057] disclosing metal and dielectric materials, metals and dielectrics have different work functions).
Regarding claim 7, Karda, Peng and Morris disclose the VFET, as in Claim 5, where first gate metal layer and the second gate metal layer are made of the different materials and the channel first side and the channel second side are made of different materials(see paras [0056] and [0057] disclosing metal and dielectric materials).
Regarding claim 8, Karda, Peng and Morris disclose the VFET, as in Claim 5, where first gate metal layer and the second gate metal layer are made of the different materials and the channel first side and the channel second side are made of the same material (see Karda disclosing 106/112 comprising a same type material, silicon, see para [0038, [0035]]).
Regarding claim 9, Karda and Peng disclose the VFET, as in Claim 8, where the channel first side and the channel second side are made of silicon(see Karda disclosing 106/112 comprising a same type material, silicon, see para [0038, [0035]]).
Regarding claim 11, Karda and Peng disclose the 1T DRAM, as in Claim 10, and Morris further discloses where the threshold voltage difference between the two channel sides is greater than 500 millivolts(see par [0074] disclosing 600mV). 
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda, Peng with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim 14, Karda and Peng disclose the 1T DRAM, as in recited in Claim 10, and Morris discloses where the channel first side and the channel second side are made of different materials, the channel first side having a first work function and the channel second side having a second work function (see paras [0056] and [0057] disclosing metal and dielectric materials, metals and dielectrics have different work functions).
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda, Peng with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim 15, Karda and Peng disclose the 1T DRAM, as in Claim 10, where the first gate stack is made of a first high-k dielectric layer and a first gate metal layer and the second gate stack is made of a second high-k dielectric layer and a second gate metal layer and the first gate metal layer and the second gate metal layer are electrically connected to the single external gate connection(see paras [0056] and [0057] disclosing metal and dielectric materials, and Karda, para [0019] 104 being connected to a bit line).
Karda, Peng and Morris are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Morris. Karda, Peng and Morris may be combined by forming the gate dielectric of Karda, Peng in accordance with Morris. One having ordinary skill in the art would be motivated to combine Karda, Peng with Morris in order to modulate switching voltage according to desired device characteristics, see para [0074].
Regarding claim16, Karda, Peng and Morris disclose the 1T DRAM, as in Claim 15, where first gate metal layer and the second gate metal layer are made of the same material and the channel first side and the channel second side are made of different materials(see paras [0056] and [0057] disclosing metal and dielectric materials, and Karda, para [0019] 104 being connected to a bit line), (see Karda disclosing 106/112 comprising a same type material, silicon, see para [0038, [0035]]).
Regarding claim 17, Karda, Peng and Morris disclose the VFET, as in Claim 15, where first gate metal layer and the second gate metal layer are made of the different materials and the channel first side and the channel second side are made of different materials(see Karda disclosing 106/112 comprising a same type material, silicon, see para [0038, [0035]]).
Regarding claim 18, Karda, Peng and Morris disclose the VFET, as in Claim 15, where first gate metal layer and the second gate metal layer are made of the different materials and the channel first side and the channel second side are made of the same material(see paras [0056] and [0057] disclosing metal and dielectric materials, and Karda, para [0019] 104 being connected to a bit line), (see Karda disclosing 106/112 comprising a same type material, silicon, see para [0038, [0035]]).

Claim 20 is rejected under Karda and Peng as applied to claim 19, and further in view of Cheng (US 20210091229 A1).
Regarding claim 20, Karda and Peng disclose the method, as in Claim 19 and Cheng further discloses where the first gate stack is made of a first high-k dielectric layer and a first gate metal layer and the second gate stack is made of a second high-k dielectric layer and a second gate metal layer and the first gate metal layer and the second gate metal layer are electrically connected to the single external gate connection. (see gate stack 164/162 being a high k material and a metal (see para [0056], [0057]).
Karda, Peng and Cheng are in the same or similar fields of endeavor. It would have been obvious to combine Karda, Peng with Cheng. Karda and Cheng may be combined by forming the device of Karda, Peng in accordance with Cheng in order to reduce sulfidation of the gate components, see para [0056]-[0057].
Response to Arguments
Applicant has amended claims to recite additional features. However, this office action now cites to Peng and Cheng 2 as disclosing these features. Thus, applicant’s assertions are now moot.
Examiner’s note
This office action notes that reference Cheng 2 (US 20160118463 A1) discloses an asymmetrical charge trap/channel region. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813